Citation Nr: 1511584	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  11-07 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial compensable evaluation for bilateral hearing loss.

2.  Entitlement to service connection for peripheral neuropathy of the lower extremities.

3.  Entitlement to service connection for a skin disability.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for sleep apnea.

(The issues of entitlement to service connection for arthritis of bilateral hands, feet, and ankles, a low back disability, a thyroid disability, diabetes mellitus, peripheral neuropathy of the upper extremities, entitlement to an initial evaluation in excess of 10 percent for tinnitus, are addressed in a separate decision.)



WITNESSES AT HEARING ON APPEAL

Appellant and R. Evans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from November 1966 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from regional office (RO) rating decisions of June 2010 and January 2011.  In July 2013, the appellant testified concerning several issues at a videoconference hearing held before VLJ Hyland.  In December 2013, in a decision signed by VLJ Hyland, the Board reached final decisions concerning the issues of an earlier effective date for the assignment of a 70 percent rating for posttraumatic stress disorder (PTSD), service connection for an acquired psychiatric disability, other than PTSD, and service connection for a gastrointestinal disability.  Therefore, those issues are no longer before the Board.  

The remaining issues, were remanded because, inter alia, the Board found that the Veteran had requested a Board hearing as to all issues on appeal, which included issues not addressed in the July 2013 Board hearing.  The Veteran was subsequently scheduled for another Board videoconference hearing, which was held before VLJ Herman in November 2014.  At that hearing, the Veteran testified as to all issues on appeal, including those listed on the title page of this decision.  VLJ Hyland also heard testimony as to all issues listed on the title page of this decision, except for the issue of entitlement to service connection for a skin disability.  However, because VLJ Hyland included substantive development directives concerning that issue in the December 2013 remand, the issue is more appropriately considered by the full panel.

For these issues, the appeal has been assigned to an expanded panel of three Veterans Law Judges.  In this regard, each VLJ who held a hearing must participate in the Board decision.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2014).  At the November 2014 hearing, VLJ Herman explained to the Veteran that he was entitled to have a third hearing before the third member of the panel, if he so desired.  See Arneson v. Shinseki, 24 Vet. App. 379 (2011) (Veteran is entitled to have an opportunity for a hearing before all Board members who will ultimately decide the appeal).  The Veteran acknowledged, on the record, that he did not wish to have a third hearing.  Therefore, further development, in the form of a letter notifying him of his right to a third hearing, and requesting a response, is not necessary, because the notification was provided at the November 2014 hearing, and the Veteran waived his right to another hearing on the record.

In a February 2014, the Veteran was notified of a January 2014 rating decision that implemented the Board's December 2013 grant of an earlier effective date for the assignment of a 70 percent rating for PTSD.  In a statement received in April 2014, the Veteran said that he contested the amount retroactive pay, and requested that the amount be recalculated.  The Board's December 2013 decision on the earlier effective date issue was the final disposition of the earlier effective date appeal, and the matter of the correct calculation of the payment is not before the Board.  This matter is referred to the RO for appropriate action.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

Compensable Rating-Bilateral Hearing Loss

At the November 2014 Board hearing, the Veteran testified that his wife had noticed that his hearing had worsened since the most recent examination, in April 2010.  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  Additionally, in the December 2013 remand, the Board noted that the previous examination did not describe the functional effects caused by a hearing disability in this report.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) (holding that relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report).  Accordingly, the Veteran must be scheduled for a current, adequate VA audiological examination.

Peripheral Neuropathy of Lower Extremities

The Veteran claims that he has a foot disability, which he identifies as arthritis, due to in-service overuse.  In addition, he claims service connection for peripheral neuropathy of the lower extremities.  Although the evidence does not show arthritis of the feet, he does have diagnoses of metatarsalgia and plantar fasciitis.  In addition, he has been diagnosed as having peripheral neuropathy in a stocking glove distribution involving the feet.  VA treatment records show that on an orthotic consult in August 2011, the Veteran stated that both metatarsal heads hurt, that he had flat feet, and loss of feeling in the left foot, and that he had broken his 4th digit on his left foot.  In July 2012, he complained of bilateral foot pain, progressively worse over the past several months.  He had received insoles from prosthetics, which did not help.  He also had some tingling in toes and was given gabapentin with no change in symptoms.  Thus, it appears that the symptoms in the Veteran's feet may be multifactorial.  He should be afforded a VA examination to determine the nature and etiology of his foot conditions, to include peripheral neuropathy of the lower extremities.  

The Veteran claims that peripheral neuropathy is due to Agent Orange exposure.  During the pendency of this appeal, VA amended its regulations to clarify and expand the terminology regarding the presumption of service connection for peripheral neuropathy associated with exposure to certain herbicide agents.  Specifically, VA amended 38 C.F.R. §§ 3.307(a)(6)(ii) and 3.309(e) by replacing the term "acute and subacute peripheral neuropathy" with the term "early-onset peripheral neuropathy."  Under the amendments, peripheral neuropathy will still need to become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection, but it no longer needs to be transient.  See 78 FR 54763-66 (Sept. 6, 2013).  These amendments apply to claims received by VA on or after September 6, 2013, and to claims pending before VA on that date.  Id.  Therefore, the RO must ensure that the Veteran's claim is considered in light of the new regulations.  

Skin Condition

In the December 2013 Board remand, the Board directed that a VA examination be conducted concerning the Veteran's claim for service connection for a skin disorder, claimed as chloracne, after the Board hearing.  Accordingly, such examination must be obtained.  See Stegall v. West, 11 Vet. App. 268 (1998) (remand compliance is required).  

Hypertension 

Regarding the Veteran's contentions that he has hypertension that is secondary to service-connected PTSD, the examination obtained is inadequate.  The examiner, a nurse practitioner, stated that hypertension was not caused or aggravated by PTSD, noting that the article submitted by the Veteran in September 2011, used the words "suggested", "possibly explain" and "associated," and did not confirm a direct link between PTSD and hypertension.  See article addressing "The Long-Term Costs of Traumatic Stress, published in World Psychiatry (Feb. 2010), received at VA on September 14, 2011.  Since then, the Veteran has submitted more recent articles also addressing the potential of a connection between PTSD and hypertension.  See summary of research at Los Angeles VA regarding link between PTSD and cardiovascular disease, dated August 10, 2011, and article  "Post-Traumatic Stress Disorder and Cardiovascular Disease," dated July 11, 2011, published in Open Cardiovasc Med J 2011, both received at VA on June 17, 2014.  Given these additional articles, which build upon the study reported in the earlier article, as well as other evidence that, like the earlier article, finds some statistical associations but falls short of explicitly concluding there is a direct causal connection, the Board finds that an additional examination is in order.  Moreover, the Board finds that given the medical complexity, a physician should provide the opinion.  In this regard, the nurse practitioner's rationale consisted simply of a statement noting that the study findings had been equivocal, without any application to the Veteran's situation.  

Obstructive Sleep Apnea

Although the Veteran's witness testified in November 2014 that the above cited studies also showed a connection between sleep apnea and PTSD, a review of the study reports does not show that sleep apnea was included as possibly associated with PTSD.  However, the VA examination in October 2012 only addressed whether the Veteran's obstructive sleep apnea was "due to or the result of" his service connected PTSD, and did not address whether the obstructive sleep apnea was aggravated by PTSD.  Thus, a supplemental opinion must be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain all VA treatment records dated from January 2013 to the present.

2.  Obtain any outstanding private treatment records pertaining to the Veteran's claims for which he provides sufficient authorization and identification.  If these requested records are unavailable, or the search for them otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(c)(2) and (e)(1).

3.  Then, schedule the Veteran for a VA audiological examination to determine the severity of the Veteran's service-connected bilateral hearing loss.  The electronic claims folder must be provided to the examiner in conjunction with the examination.  All indicated tests should be conducted and all signs and symptoms of the service-connected bilateral hearing loss should be reported in detail.  Also, the examiner must fully describe the functional effects of the Veteran's hearing loss disability.  The rationale for any opinions expressed must be set forth by the examiner.

4.  Schedule the Veteran for the following VA examinations regarding the service connection claims.  As to all examinations, the entire electronic claims files (VBMS and Virtual VA) must be made available to the examiner in conjunction with the examinations, and the report of examination should include a discussion of the Veteran's documented medical history and lay assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examiner before completion of his or her report), and all clinical findings should be reported in detail. 

As to all examinations, the term "as likely as not," as used below, means a 50 percent probability or greater, but does not mean merely within the realm of medical possibility; rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

As to all examinations, the examiners must discuss the medical rationale for any opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file. 

a.  Peripheral neuropathy:  The examiner should ascertain whether the Veteran has, or has had at any time or at any time during the pendency of the claim, i.e., since November 2009, peripheral neuropathy of the lower extremities.  If peripheral neuropathy of the lower extremities is found to be present, the examiner is asked to provide an opinion as to whether it is at least as likely as not that any such peripheral neuropathy had its clinical onset during service, within one year of his separation from service, is otherwise related to his military service, including as due to his conceded exposure to herbicides while in Vietnam, or is related to a service connected disability.  The examiner should discuss whether the peripheral neuropathy is "early-onset peripheral neuropathy," and, if so, if it was manifested within one year of the Veteran's last exposure (August 1971), or otherwise due to Agent Orange exposure.  

b.  Skin Disorder:  The examiner should provide diagnoses for any and all skin conditions shown on examination, or at any time during the pendency of the claim, i.e., since November 2009.  It should specifically be stated whether chloracne is present.  Then, the examiner is asked to provide an opinion as to whether it is at least as likely as not that any such skin disorder had its clinical onset during service, within one year of his separation from service, or is otherwise related to his military service, including as due to his conceded exposure to herbicides while in Vietnam. 

d.  Hypertension:  This examination must be provided by a physician, preferably one with expertise in cardiovascular conditions.  The examiner should provide an opinion as to whether it is at least as likely as not that hypertension was caused or permanently worsened (i.e., aggravated) by service-connected PTSD.  Reference should be made to the study reports contained in the claims file, cited above, received September 14, 2011, and June 17, 2014, and any other literature deemed relevant by the examiner.  The examiner should take into account the possibility of a causal connection noted in those reports, with application to the medical facts specific to the Veteran's situation.  

e.  Sleep Apnea:  An opinion only is needed for this report, unless the examiner believes another examination is needed.  Refer to the October 2012 DBQ examination report, and provide a supplemental opinion addressing whether the Veteran's obstructive sleep apnea was caused or permanently worsened (i.e., aggravated) by PTSD.  

5.  After completion of the above development and any other actions deemed necessary, readjudicate the claims in light of the additional evidence.  Regarding peripheral neuropathy, the claim should be considered under the new, more liberal definition of "early onset" peripheral neuropathy effective for claims received or pending on or after September 6, 2013, in connection with addressing whether the claim can be granted on the basis of presumed exposure to Agent Orange.  If the claims are not granted to the Veteran's satisfaction, he must be furnished with a supplemental statement of the case (SSOC), which includes citation to the new version of 38 C.F.R. §§ 3.307(a)(6)(ii) and 3.309(e) regarding peripheral neuropathy, and given an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


			
            MARTI N. HYLAND	MICHAEL J. SKALTSOUNIS
	             Veterans Law Judge                                      Acting Veterans Law Judge
       Board of Veterans' Appeals                              Board of Veterans' Appeals


	                         __________________________________________
MICHAEL A. HERMAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

